J-S29013-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES BATTISTA                             :
                                               :
                       Appellant               :   No. 593 EDA 2021

        Appeal from the Judgment of Sentence Entered January 20, 2021
                In the Court of Common Pleas of Chester County
             Criminal Division at No(s): CP-15-CR-0001246-2019


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                          FILED JANUARY 21, 2022

        James Battista appeals from the judgment of sentence entered in the

Chester County Court of Common Pleas on January 20, 2021, following his

conviction for multiple counts of endangering the welfare of children

(“EWOC”). Appellant’s convictions stemmed from his child abuse of three

children (respectively “Victim 1”, “Victim 2”, and “Victim 3”, in the order in

which each disclosed their allegations) while they attended a day care center

run by Appellant and his wife between 2006 and 2009. On appeal, Appellant

challenges the denial of his pretrial motion to suppress and motion to dismiss.

After careful review, we affirm.




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S29013-21


      The trial court accurately summarized the relevant underlying facts as

follows:

            The investigation into the abuse began on August 25, 2009
      when Victim 1, then four (4) years old, disclosed and
      demonstrated to her mother how the Appellant puts his face in
      her private parts at naptime. Victim 1 also reported that the
      Appellant made her "hump" her blanket. Following that disclosure,
      Victim 1 's mother took her to Nemours/A.I. DuPont Hospital for
      Children and investigators forensically interviewed Victim 1 over
      the course of multiple days about her report. Members of the
      Pennsylvania State Police also obtained a search warrant and
      processed the interior of the daycare, taking cots and blankets
      from the scene.

            Several months later, the grandmother of Victim 2
      contacted Trooper James Ciliberto, the state police investigator
      handling the investigation into the Appellant. She reported that
      Victim 2 had disclosed and then demonstrated for her that the
      Appellant had touched her private part under her clothing. At the
      time of her disclosure, Victim 2 was also only four (4) years old.

            Over the course of several months in 2009 and 2010,
      Trooper Ciliberto interviewed the Appellant and his wife multiple
      times. Both the Appellant and his wife denied ever engaging in
      sexual contact involving any of the children or their items.
      Appellant and his wife also stated that it had been months since
      they themselves had any sexual contact whatsoever within the
      daycare area. The Appellant's wife repeatedly assured detectives
      that they would not find any biological material or seminal fluid on
      any of the children's belongings that had been removed from the
      home during the search warrant. However, a hand-knit baby
      blanket, taken directly from the top of one of the nap cots inside
      the daycare, contained a significant stain of the appellant's
      seminal material. At the conclusion of the initial investigation, the
      Commonwealth decided not to charge the Appellant due to the
      young ages of the children and the risk that they would be too
      intimidated to testify in a courtroom.

           In 2017, the father of Victim 3, by then a seventeen (17)
      year old female, contacted the State Police to report that his
      daughter, also a former student at the daycare, had just disclosed
      that the Appellant repeatedly sexually abused her. Trooper

                                      -2-
J-S29013-21


     Stefano Gallina arranged for Victim 3 to be forensically
     interviewed and Trooper Ciliberto, by then a county detective
     specializing in crimes of child abuse, conducted the interview and
     assisted Trooper Gallina in reopening the earlier investigation.
     Following the disclosure by Victim 3, investigators contacted the
     parents of Victim 1 and Victim 2 and asked permission to speak
     to the victims again in a forensic interview setting. Both Victim 1
     and Victim 2 were then interviewed and again provided details of
     sexual abuse they suffered at the hands of the Appellant.

           On March 12, 2019, Trooper Gallina obtained an arrest
     warrant charging the Appellant with the sexual abuse of each of
     the three named victims and the Appellant was taken into custody
     the following day.

Trial Court Opinion, 4/25/2021, at 2-3.

     Appellant filed pretrial motions, including a motion to dismiss as well as

a motion to suppress. Appellant’s motion to dismiss was based on assertions

that the Commonwealth failed to follow proper forensic interview protocols

that contaminated and tainted the victims, and the pre-arrest delay violated

his due process rights. In arguing his due process rights had been violated,

Appellant argued the pre-arrest delay prejudiced him, and that the pre-arrest

delay was a tactical decision on the part of the Commonwealth. The motion to

suppress sought to suppress evidence seized from the day care center, on the

basis that the search warrant was invalid and not based on probable cause.

After a hearing, and after consideration of both motions and applicable law,

the court entered orders denying both motions.

     On October 2, 2020, a jury found Appellant guilty of three counts of

EWOC. The court sentenced Appellant to an aggregate term of three to six




                                    -3-
J-S29013-21


years’ imprisonment. After having his appellate rights reinstated nunc pro

tunc, this timely appeal followed.

      In his first issue, Appellant claims the trial court erred in denying his

motion to suppress evidence seized pursuant to a search warrant.

      Our standard of review in addressing a challenge to a trial court’s
      denial of a suppression motion is whether the factual findings are
      supported by the record and whether the legal conclusions drawn
      from those facts are correct. When reviewing the ruling of the
      suppression court, we must consider only the evidence of the
      prosecution and so much of the evidence of the defense as
      remains uncontradicted when read in the context of the record as
      a whole. Where the record supports the findings of the
      suppression court, we are bound by those facts and may reverse
      only if the legal conclusions drawn therefrom are in error.

Commonwealth v. Eichinger, 915 A.2d 1122, 1134 (Pa. 2007) (citations

omitted). Furthermore, questions of credibility and the weight to be accorded

to witness testimony are issues within the sound discretion of the trial court.

See Commonwealth v. Fitzpatrick, 666 A.2d 323, 325 (Pa. Super. 1995).

      Appellant asserts the trial court erred in denying his motion to suppress

because the search warrant application did not establish probable cause.

Appellant first claims the police omitted material information when they

submitted a probable cause affidavit in support of their application, and that

if the omitted information had been included, the affidavit would not have

provided probable cause. Additionally, Appellant claims the affidavit of

probable cause was insufficient because it was based on double hearsay.

      In this jurisdiction, the question of whether probable cause exists
      for the issuance of a search warrant must be answered according
      to the “totality of the circumstances” test articulated in

                                     -4-
J-S29013-21


     Commonwealth v. Gray, 509 Pa. 476, 503 A.2d 921 (1985), and
     its Pennsylvania progeny, which incorporates the reasoning of the
     United States Supreme Court in Illinois v. Gates, 462 U.S. 213,
     103 S.Ct. 2317, 76 L.Ed.2d 527 (1983). The task of the magistrate
     acting as the issuing authority is to make a “practical, common
     sense assessment” of whether, “given all the circumstances set
     forth in the affidavit,” a “fair probability” exists that contraband or
     evidence of a crime will be found “in a particular place.” A search
     warrant is defective if the issuing authority has not been supplied
     with the necessary information. The chronology established by the
     affidavit of probable cause must be evaluated according to a
     “common sense” determination.

Commonwealth v. Huntington, 924 A.2d 1252, 1255 (Pa. Super. 2007)

(some citations omitted).

     Here, Trooper Ciliberto provided the following facts in the affidavit of

probable cause:

     1. On Thursday, 08/27/09, Sgt. William DONAHUE of the
     Pennsylvania State Police - Troop J - Avondale Criminal
     Investigation Unit presented me with a CY-104 - Report of
     Suspected Child Abuse to Law Enforcement Official, which he
     received from Detective Sgt. Jeffrey GORDON of the Chester
     County Detectives. That CY-104 provided the following
     information:

           a. On Wednesday, 08/26/09, CHILDLINE was contacted in
           reference to the child here-in referred to as [Victim 1]

           B. [Victim 1] is a W/N/F, 4 YOA DOB:09/07/04.

           c. [Victim 1] was brought to the A.I. Dupont Hospital by her
           mother, on Wednesday, 08/26/09. It is noted that [Victim
           1]'s mother is a W/N/F, 44 YOA, DOB: 09/20/65.

           d. [Victim 1]’s mother brought [Victim 1] to the AI Dupont
           Hospital because the mother suspected that [Victim 1] had
           been the victim of a sexual assault perpetrated by [Victim
           1]'s day care provider: James A. BATTISTA, W/N/M, 60 YOA,
           DOB: 12/12/48.


                                      -5-
J-S29013-21


          e. The mother reported that [Victim 1]'s day care is the Little
          Friends Day Care located at 2761 Newark Road, West Grove,
          PA 19390.

          g. The mother reported to AI Dupont personnel that on
          Tuesday, 08/25/09, [Victim 1] told her that when she
          ([Victim 1]) attends day care James A. BATTISTA ''comes in
          and licks her bottom and sometimes puts his bottom in her
          face too.”

     2. On Thursday, 08/27/09, at approximately 1115 hrs, I contacted
     [Victim 1]’s mother via telephone. During the ensuing
     conversation, the mother related the following:

          a. [Victim 1] has attended the Little Friends Day Care for
          the past three years.

          b. On Tuesday evening, 08/25/09, the mother had bathed
          [Victim 1] following that bath, [Victim 1] told her mother
          that during nap time at the Little friends day care, James A.
          BATTISTA "puts his tongue" in her ([Victim 1]) "butt."
          [Victim 1] then told her mother that James A. BATTISTA
          "puts his butt" in her ([Victim 1]) face.

          c. Following [Victim 1]'s revelation, [Victim 1]'s mother
          asked [Victim 1] to show her what she meant. At that time,
          [Victim 1] put a blanket on her mother's head and
          attempted to spread apart he[r] mother's legs.

          d. [Victim 1]'s mother asked [Victim 1] to exhibit what
          James A. BATTISTA did to her with his tongue. At that time
          [Victim 1] licked her mother's arm.

          e. [Victim 1]'s mother also related to me that after [Victim
          1]'s disclosure, she took [Victim 1] to the A.I. Dupont
          Hospital for a sexual assault examination on Wednesday,
          08/26/09. Following the examination, [Victim 1] told her
          mother that James A. BATTISTA, "put[]s white stuff on my
          butt." When she asked [Victim 1] where that white stuff
          came from, [Victim 1] told her mother that BATTlSTA
          produced the “white stuff'' from his "butt."

     3. On Monday, 08/31/09, at approximately 1500 hrs, I again
     contacted [Victim 1]'s mother via telephone and asked her to

                                   -6-
J-S29013-21


     describe[] the interior of the Little Friends Day Care. [Victim 1]'s
     mother advised:

           a. That the day care makes up the entirety of the bottom
           floor of the bi-level.

           b. That the day care is generally entered through the garage
           side (north side) of the residence.

           c. That travelling through[] the day care, north to south,
           one encounters a room consisting of a table, chairs, and
           television. One then enters a play room. There is a hall that
           contains a changing area. The south side of the day care
           consists of two or three small rooms where the children nap,
           and a bathroom.

     4. Subsequent to my initiation of this investigation, Trooper James
     GRUDZINSKI conducted a background check of James A.
     BATTISTA. That background showed that BATTISTA is married to
     Eleanor F. BATTISTA, W/N/F, 53 YOA, DOB: 10/13/55. Both
     BATTISTAS operate the Little friends Day Care Center.

     5. I am requesting the courts permission to allow Pennsylvania
     State Police Troopers to search for and seize from the Little
     Friends Day Care semen and pubic hairs. I believe probable cause
     exists that these items may be found due to the following reasons:

           a. [Victim 1] told her mother that BATTISTA produced
           "white stuff' from his “butt” and put it on her “butt.” Based
           on my training and experience “white stuff'' is a child's
           description of sperm/semen.

           b. Based on my training and experience, [Victim 1]’s
           statements indicated that BATTISTA ejaculated. If he
           ejaculated, probable cause exists to believe that the
           ejaculate landed in numerous locations and that if it had not
           been cleaned up, that semen/sperm can be found. If found,
           DNA can be extracted from that Semen/Sperm.

           c. Based on my training and experience, [Victim 1] is
           providing a child’s description of sexual contact between she
           and James A. BATTISTA and that BATTISTA'S genitalia is
           exposed during that sexual contact (exposure of genitalia
           can be surmised because [Victim 1] described seeing

                                    -7-
J-S29013-21


            BATTISTA ejaculate). Adult male’s generally have pubic hair
            and during sexual contact pubic hair is loosened and falls on
            and around the area where the sexual contact is occurring.

Motion to Suppress, 9/27/2019, at Exhibit A.

      Appellant contends the affidavit of probable cause is insufficient to

support a finding of probable cause because it is based on double hearsay.

This claim is without merit.

      “It is well settled that an affidavit may be based on hearsay and need

not reflect direct personal observation of the affiant.” Commonwealth v.

Klimkowicz, 479 A.2d 1086, 1088 (Pa. Super. 1984) (citations omitted).

Further, “an affidavit which contains hearsay upon hearsay need not be

categorically rejected. Rather, ‘double hearsay’ must be evaluated in

conjunction with the other information in the affidavit to determine whether

the information is reliable.” Commonwealth v. Klinedinst, 589 A.2d 1119,

1123 (Pa. Super. 1991). “[P]robable cause is based on a finding of the

probability, not a prima facie showing of criminal activity, and that deference

is to be accorded a magistrate’s finding of probable cause.” Commonwealth

v. Baker, 615 A.2d 23, 25 (Pa. 1992).

      Importantly, while the tender years exception to the hearsay rule,

codified at 42 Pa.C.S.A. § 5985.1, does not explicitly reference search warrant

applications, it does allow admission of hearsay statements regarding sexual

abuse from children under the age of 12 at trial, so long as the circumstances

indicate the statement is reliable. See Commonwealth v. Charlton, 902


                                     -8-
J-S29013-21


A.2d 554, 559-60 (Pa. Super. 2006). Finally, the uncorroborated testimony of

Victim 1, if believed by the trier of fact, was sufficient not only to establish

probable cause that a crime had been committed, but to convict Appellant.

See id. at 562.

      Here, the suppression court found that the statements made by Victim

1 to her mother provided a sufficient basis for a reasonable investigative

officer to conclude that Appellant had probably committed a crime, and that

evidence of the crime might be found in the day care. The suppression court

found that the circumstances surrounding the statements offered support for

the statements’ reliability. These circumstances include the nature of the

statement itself, the age of Victim 1, and the fact that the statement was

made to her mother. Notably, Victim 1’s statements included specific

allegations regarding Appellant’s conduct that not only indicated he had

committed a crime, but also that evidence of that crime might be found in the

premises to be searched. Further, the reliability of Victim 1’s statements were

bolstered by Trooper Ciliberto’s opinion that, based on his training and

experience, the language used by Victim 1 was commonly used by victims of

child abuse, specifically language used to describe sperm/semen and

ejaculation. Accordingly, we can find no error or abuse of discretion in the

magistrate finding these circumstances provided reassurance that Victim 1’s

statements were reliable.




                                     -9-
J-S29013-21


       Of course, that is only the first step, as Victim 1 did not provide these

statements directly to Trooper Ciliberto. Instead, it was Victim 1’s mother who

relayed these statements to the Trooper. As such, the magistrate was required

to assess whether the mother's statements provide sufficient evidence of

reliability.

       Appellant does not make any specific challenges to the reliability of the

mother’s statement to the Trooper. And we can discern no reason why the

Trooper, or the magistrate, would have reason to believe the mother would

fabricate or misstate what Victim 1 had told her. Given that the mother was

reporting to the authorities facts that would likely lead to a criminal

investigation, the magistrate was entitled to determine that this hearsay

statement was supported by sufficient evidence of reliability. Even though the

affidavit utilized double hearsay, the totality of the circumstances provided

sufficient evidence of reliability to allow the magistrate to rely on the hearsay

statements in finding probable cause.

       Appellant also argues probable cause was lacking because Trooper

Cilberto omitted the fact that Victim 1 had been interviewed prior to the

application, and had denied any wrongdoing by Appellant. Appellant claims

that if this fact had been in the affidavit there would not have been sufficient

probable cause for issuance of the search warrant.

       [W]here omissions are the basis for a challenge to an affidavit of
       probable cause in an arrest warrant, we apply the following test:
       (1) whether the officer withheld a highly relevant fact within his
       knowledge, where “any reasonable person would have known that

                                     - 10 -
J-S29013-21


      this was the kind of thing the judge would wish to know”; and (2)
      whether the affidavit would have provided probable cause if it had
      contained a disclosure of the omitted information.

Commonwealth v. Taylor, 850 A.2d 684, 689 (Pa. Super. 2004) (citations

omitted).

      Here, the omitted fact was that four-year-old Victim 1 was hesitant in

accusing Appellant in her first interview with authorities. She denied that

anyone had ever touched her genitals or her buttocks. However, she also

denied that there was any place on her body that other people shouldn’t touch.

And even more relevantly, she described Appellant as a bad person, while

describing Appellant’s wife as a good person.

      While the omitted information was information a judge would likely want

to know, we conclude the affidavit would have nevertheless provided probable

cause even if it had contained a disclosure of this omitted information. We

acknowledge that Victim 1 clearly denied Appellant had done something wrong

to her. Nonetheless, she identified Appellant as a bad person, and indicated

some confusion as to whether it was appropriate for another person to touch

her genitals or buttocks. Taken in context, Victim 1’s statements in her first

interview are indicative of a young, nervous child, who is uncomfortable

speaking to strangers about a traumatic event. Far from completely nullifying

her statements to her mother, this interview reveals that Victim 1 saw

Appellant as a bad person, but she was unwilling or unable to elaborate as to

why she felt that way. It certainly is not unreasonable to look at the totality


                                    - 11 -
J-S29013-21


of the circumstances, including this interview, and conclude that there was a

probability of finding evidence of a crime at the daycare premises. Accordingly,

the suppression court did not abuse its discretion in denying Appellant's

motion to suppress.

      Under all these circumstances, we conclude the search warrant was

properly issued on probable cause that evidence of a crime would be

discovered at the premises as detailed in the affidavit of Trooper Ciliberto.

      In his second issue, Appellant claims the trial court erred in denying his

motion to dismiss. While Appellant’s argument in this regard is long, and often

repetitive, his main argument is that the delay between the beginning of the

investigation and his arrest violated his due process rights and his right to a

fair trial. He asserts the Commonwealth tainted the victims’ responses when

it failed to follow proper forensic interview protocols. He contends that the

pre-arrest delay prejudiced him by preventing him from litigating the issue of

this taint.

      To address Appellant’s due process claim, we must determine whether

Appellant     suffered   actual   prejudice   from   the   pre-arrest   delay.   See

Commonwealth v. Scher, 803 A.2d 1204, 1222 (Pa. 2002).

      The court must then examine all of the circumstances to
      determine the validity of the Commonwealth's reasons for the
      delay. Only in situations where the evidence shows that the delay
      was the product of intentional, bad faith, or reckless conduct by
      the prosecution, however, will we find a violation of due process.
      Negligence in the conduct of a criminal investigation, without
      more, will not be sufficient to prevail on a due process claim based
      on pre-arrest delay.

                                        - 12 -
J-S29013-21



Commonwealth v. Jette, 818 A.2d 533, 536 (Pa. Super. 2003) (citation

omitted).

     Our Supreme Court has found a pre-arrest delay of eleven years

constituted actual prejudice. See Commonwealth v. Snyder, 713 A.2d 596,

605-606 (Pa. 1998). However, the Court recognized that the Commonwealth

may have valid reasons to justify even a lengthy delay, such as “when an

investigation yields new evidence after many years of inactivity,” and

remanded for evaluation of those reasons by the trial court. Id. at 605.

     Here, the initial investigation occurred in 2009. The case was kept open

until 2013, when it was finally closed after no new evidence came forward. In

2017, a third victim came forward with allegations of abuse committed by

Appellant during the same time frame as the original two victims. The case

was then reopened, and Appellant was arrested in 2019.

     Our Supreme Court has previously explained:

     In order for a defendant to show actual prejudice, he or she must
     show that he or she was meaningfully impaired in his or her ability
     to defend against the state's charges to such an extent that the
     disposition of the criminal proceedings was likely affected. This
     kind of prejudice is commonly demonstrated by the loss of
     documentary evidence or the unavailability of an essential
     witness. It is not sufficient for a defendant to make speculative or
     conclusory claims of possible prejudice as a result of the passage
     of time.

Scher, 803 A.2d at 1222 (citations omitted).

     Appellant claims he was prejudiced because he lost the ability to

challenge the victims’ competency by way of a taint or a competency hearing

                                    - 13 -
J-S29013-21


based on the age of the victims. He asserts the Commonwealth waited over

eight years to charge him so that each victim would be over fourteen years of

age at the time they testified.

      Taint concerns “the implantation of false memories or distortion of

actual memories through improper and suggestive interview techniques.”

Commonwealth v. Delbridge, 855 A.2d 27, 30 (Pa. 2003). An allegation

that a witness’s memory has been tainted is a challenge to the witness’s

competency to testify. See id. at 40. Allegations of taint are therefore properly

addressed in a competency hearing, where the court is tasked with

determining if the witness has an independent memory of an actual event.

See id. As it constitutes a challenge to competency, taint must be assessed

not only as of the time of trial, but also “at any other relevant time.”

Commonwealth v. D.J.A., 800 A.2d 965, 971 (Pa. Super. 2002) (citing

Pa.R.E. 601(b)(1)).

      Despite this language in D.J.A. and Rule 601, this Court has repeatedly

held that taint is totally irrelevant once a witness has attained the age of 14.

See Commonwealth v. Pena, 31 A.3d 704, 707 (Pa. Super. 2011); see also

Commonwealth v. Judd, 897 A.2d 1224, 1229 (Pa. Super. 2006). Instead,

any such challenge becomes a challenge to credibility, not competency. See

id.




                                     - 14 -
J-S29013-21


      However, we need not address whether Appellant was prejudiced, as

even if we assume he was prejudiced, we cannot find fault with the trial court’s

conclusion that the Commonwealth had valid reasons for the pre-arrest delay:

      [T]he Commonwealth explained that at the conclusion of the initial
      investigation, they decided not to charge the Appellant due to the
      young ages of the children and the risk that they would be too
      intimidated to testify in a courtroom. This court determined that
      the Commonwealth's reasons for the delay were valid…. Above all,
      we found the Appellant’s assertions in regards to the
      Commonwealth’s strategy and tactics merely speculative.

Trial Court Opinion, 4/25/2021, at 8-9.

      The trial court’s findings and credibility assessments are supported by

the record. Further, we can find no error in its reasoning. Appellant offered no

evidence beyond his mere speculation that the Commonwealth had

intentionally delayed his arrest in an effort to prejudice him. The trial court

was entitled to weigh this against the Commonwealth’s proffered excuse for

the delay and find the Commonwealth’s proffer more credible. As a result,

Appellant has failed to convince us that the trial court erred in denying his

motion to dismiss.

      As we find the trial court did not err in denying both of Appellant’s pre-

trial motions, we affirm the judgment of sentence.

      Judgment of sentence affirmed. Jurisdiction relinquished.




                                     - 15 -
J-S29013-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/21/2022




                          - 16 -